Opinion by
Porter, J.,
The city of Philadelphia, on March 2, 1898, filed a claim, based upon an assessment for paving the cartway of a street, against a lot of ground accurately described, and “Estate of Margaret A. Peters, owner and registered owner,” of said lot. A writ of scire facias was issued on August 18, 1899, and on September 13, following a general appearance was entered by an attorney for the defendant and an affidavit was filed by Emanuel K. Peters, averring that he was one of the owners of the land and stating a defense which went to the merits of the claim, upon the ground that the street was not a public highway and that the work was done upon private property. Jacob M. Peters subsequently filed his affidavit stating that he had, in May, 1900, become the sole owner of the property and that there was a full defense to the claim, to wit: “That the ground on.which the work mentioned in the said claim was done was, at the time the same was done, private property, and the use plaintiff in entering upon said property to dó said work was a trespasser.” He prayed that he be permitted to intervene and defend, and the court so ordered. Jacob *277M. Peters then entered a plea, alleging the special matter above quoted, and the scire facias was thus put at issue. The issue thus arrived at has never been tried. Alias writs of scire facias were subsequently issued, to revive and continue the lien, but with the regularity of those writs we are not at present concerned.
The defendant, on April 16, 1913, obtained a rule to show cause why the original claim filed by the city should not be stricken from the record, alleging the following reasons: “(1) Because the lien was improperly filed against the ‘Estate of Margaret A. Peters,’ there being no such entity known to the law. (2) Because the claim, even if properly filed, has not been revived in ac- ' cordance with the acts of assembly, a scire facias having been issued in 1899, to which an affidavit of defense was filed, the issue raised not having been determined and no judgment ever having been entered on the said writ.” The court made this rule absolute, striking the claim from the record, and from that order the city appeals.
The first reason assigned for striking the claim from the record raises no question as to the authority of the city to charge the land with the amount of the claim, it challenges only the form in which the claim was filed. The objection is that the “Estate of Margaret A. Peters” is not an “entity known to the law.” This was strictly a proceeding in rem. Were it not for those statutes relating to the registration of titles in certain municipalities, the mention of the name of the owner in connection with the assessment of the land is only required as descriptive of the land, and when the assessment and the claim within themselves clearly and absolutely identify the land, that is all that is required: Philadelphia v. Peyton, 25 Pa. Superior Ct. 350; Northern Liberties v. Coates’ Heirs, 15 Pa. 245; Wistar v. Philadelphia, 86 Pa. 215. The terms “estate of,” or “heirs of,” are not in themselves a sufficient designation of a party to be served with a writ, but in proceedings in rem they may be treated as harmless superfluities: *278Reece v. Haymaker, 164 Pa. 575; Jones v. Beale, 217 Pa. 182. The estate of Margaret A. Peters, deceased, owner and registered owner, cannot be considered the name of a person, but it is sufficient to give notice to put all persons upon inquiry, and is substantially the same as if the lien had been filed against Margaret A. Peters, registered owner. The superfluous words used serve only to inform that Margaret A. Peters was the name in which the title stood upon the registry, but that she was in fact dead at the time the claim accrued as a hen of record. The Acts of March 14, 1865, P. L. 320, and March 29, 1867, P. L. 600, impose upon owners . of property the duty to register their titles, and when they discharge that duty the city is required, as to claims subsequently filed, to take notice of that registration. The title to this property was registered in the name of Margaret A. Peters, but it is an undisputed fact that Margaret A. Peters was dead. The manner in which this lien was filed clearly disclosed the name of the registered owner, which was a full compliance with the provisions of the statutes, and it was not invalidated because it went further and indicated that that registered owner was dead, which was the exact truth. The first reason for striking off the lien was not well founded.
This claim was filed in 1898 and proceedings under it are subject to the provisions of the Act of July 26, 1897, P. L. 420: Philadelphia v. Sciple, 31 Pa. Super. Ct. 64; Philadelphia v. Steward, 31 Pa. Super. Ct. 72; Philadelphia v. Mason, 37 Pa. Super. Ct. 478. The mere failure to obtain a final judgment within five years after the original writ of scire facias issued did not invalidate the lien and the second alleged reason for striking off the claim was not well founded.
The persons who owned this lot at the time the claim accrued as a lien of record had not discharged the duty imposed upon them by the acts of 1865 and 1867, supra, by causing the registry of the title to the property to disclose their ownership. They suffered the title to re*279main registered in the name of Margaret A. Peters, who was dead. The city, when it filed the claim, showing that Margaret A. Peters was the registered owner and that she was dead did all that it was by the statutes required to do. The claim when filed was valid, and the court below fell into error in striking it off. If the claim has lost its lien, because of the manner in which the subsequent proceedings have been conducted, the defendant can take advantage of that fact upon the trial of the issue, which trial it is within his power to expedite.
The order striking off the claim is reversed, the claim is reinstated, and the record remitted for further proceedings.